DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because 19 in Fig. 1 is not pointing to the seating surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both first port and second .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: See drawing objections above.  Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zajac US 3,537,680.
	Regarding claim 1, Zajac discloses a rotary valve comprising a housing 12 defining a chamber 13, a valve member 17 located within the chamber and engageable with a seating surface (on 11A and 36A) to control fluid communication between a first port 32 and a second port 33, a drive shaft 18 controlling the angular position of the valve member, and an actuator 24 coupled to the drive shaft, wherein a bearing arrangement 26 (in Fig. 2, in left side of 13 between right side 12 and left side of 17) and/or 27 is provided between a surface of the valve member and a surface of the housing defining the chamber (Fig. 2 and col. 2, lines 48-56).
	Regarding claim 2, wherein the bearing arrangement comprises a roller bearing arrangement (26 and col. 2, lines 48-56).
	Regarding claim 3, wherein the bearing arrangement comprise a static bearing member 27 and col. 2, lines 48-56).

	Regarding claim 7, wherein the bearing arrangement bears against a side of the valve member (26 bears against the side of valve member 17 that is above and below 17B in Fig. 2).
	Regarding claim 8, wherein the bearing arrangement comprises a bearing member of cup shaped form (26 or 27 may be seen as cup shaped as 26 is cylindrical with the outer part being at a higher level than the inner part or 27 is round with an opening in it).
	Regarding claim 10, wherein the drive shaft is a separate component coupled to the valve member (Fig. 2, 18 is separately coupled to 17).
	Regarding claim 11, wherein a seal arrangement is provided between the drive shaft and the housing (col. 2, lines 15-20, seals are shown between 18B and the inner bore of the housing 12).
Claim(s) 1, 3-4, 6, 8, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Thomas et al. US 2011/0094604.
	Regarding claim 1, Thomas discloses a rotary valve comprising a housing 74 and may be with 168 defining a chamber (inside 74), a valve member 94 located within the chamber and engageable with a seating surface 96 to control fluid communication between a first port 36 and a second port 42, a drive shaft 130 controlling the angular position of the valve member, and an actuator 20 or 26 coupled to the drive shaft, 
	Regarding claim 3, wherein the bearing arrangement comprise a static bearing member [0064].
	Regarding claim 4, the bearing member is of a low friction material with a good wear resistance (polybutylene terephthalate (PBT) is a low friction material with a good wear resistance that is used as a material for bearings).
	Regarding claim 6, wherein the bearing arrangement is located between a surface of the valve member opposing the face thereof that, in use, bears against the seating surface and a corresponding surface of the chamber (Figs. 4-6B).
	Regarding claim 8, wherein the bearing arrangement comprises a bearing member of cup shaped form (118 is seen as a cup shaped form).
Regarding claim 10, wherein the drive shaft is a separate component coupled to the valve member (Figs. 4-6B).
	Regarding claim 11, wherein a seal arrangement 163 is provided between the drive shaft and the housing.
	Regarding claim 12, wherein the coupling of the actuator to the drive shaft is of a form allowing limited relative axial movement therebetween ([0065], Figs. 10-12, the coupling may be adjusted depending on how far the screw is screwed in on top or where along the drive shaft has the set screw).
	Regarding claim 13, wherein the coupling between the actuator and the drive shaft is of limited telescoping form ([0065], Figs. 10-12, the coupling may be adjusted 
	Regarding claim 14, wherein the drive shaft includes an end part of non-circular cross-sectional shape (round but has flat 162) received within a recess of a similar non-circular cross-sectional shape (Figs. 11-13, recess in 20 and 26 and best seen in Fig. 11, as the hole in 26 matches the flat 162) provided in the actuator such that relative angular movement between the actuator and the drive shaft is restricted, whilst relative axial movement therebetween is permitted.
	Regarding claim 15, wherein the cross-sectional shapes of the interengaging parts of the drive shaft and the actuator are chosen to allow the actuator to be fitted to the drive shaft in a single relative angular orientation (only one way the flat will fit into the hole in 20 or 26)
	Regarding claim 16, wherein the valve member is provided with a stop projection (middle part of 102) engageable with the seating surface 104 to restrict movement of the valve member relative to the seating surface.
	Regarding claim 18, Thomas discloses a rotary valve (Figs. 5A-5C) comprising a housing 74 and may be with 168 defining a chamber (inside 74), a valve member 94 located within the chamber and engageable with a seating surface 96 to control fluid communication between a first port 36 and a second port 42, a drive shaft 130 controlling the angular position of the valve member, and an actuator 20 or 26 coupled to the drive shaft, wherein the coupling of the actuator to the drive shaft is of a form allowing limited relative axial movement therebetween ([0065], Figs. 10-12, the coupling 
	Regarding claim 19, wherein the coupling between the actuator and the drive shaft is of limited telescoping form ([0065], Figs. 10-12, the coupling may be adjusted depending on how far the screw is screwed in on top or where along the drive shaft has the set screw).
Claim(s) 1-2, 6, 8-9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Anderson GB 2210955 A.
	Regarding claim 1, Anderson discloses a rotary valve comprising a housing 12 defining a chamber 18, a valve member (bottom of 16) located within the chamber and engageable with a seating surface 42 to control fluid communication between a first port and a second port 36, a drive shaft (top of 16) controlling the angular position of the valve member, and an actuator 88, 90 coupled to the drive shaft, wherein a bearing arrangement 144 is provided between a surface of the valve member and a surface of the housing defining the chamber (between outer top surface of valve member and shoulder 66 of the housing).
	Regarding claim 2, wherein the bearing arrangement comprises a roller bearing arrangement (thrust needle bearings have rollers).
	Regarding claim 6, wherein the bearing arrangement is located between a surface of the valve member 140 opposing the face thereof that, in use, bears against the seating surface and a corresponding surface of the chamber 66.

	Regarding claim 8, wherein the bearing arrangement comprises a bearing member of cup shaped form (144 is seen to be in this shape due to having rollers).
	Regarding claim 9, wherein the drive shaft is integrally formed with the valve member (Fig. 1A, 16).
	Regarding claim 12, wherein the coupling of the actuator to the drive shaft is of a form allowing limited relative axial movement therebetween (multiple ways that this is viewed as actuator 88, 90 move axially relative to the drive shaft 16 limited by the ends of the passages, where the actuator and gear attach, 16 is seen to be able to move up and down slightly as in Fig. 1.
	Regarding claim 13, wherein the coupling between the actuator and the drive shaft is of limited telescoping form (what is described above in claim 12 is all seen to be of a limited telescoping form).
10.	Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schade et al. US 2011/0115319.
	Regarding claim 18, Schade discloses a rotary valve (Figs. 5A-5C) comprising a housing 504 defining a chamber 508, a valve member 506 located within the chamber and engageable with a seating surface 536 to control fluid communication between a first port 510 and a second port 512, a drive shaft 124, 514 controlling the angular position of the valve member, and an actuator 102 coupled to the drive shaft, wherein the coupling of the actuator to the drive shaft is of a form allowing limited relative axial 
	Regarding claim 19, wherein the coupling between the actuator and the drive shaft is of limited telescoping form (a flanged nut 178 on the drive shaft 148 and a shoulder 182 of the valve stem 124 allows a limited telescoping form between the actuator and the drive shaft, see Fig. 1 and paragraph [0022]).
Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jurczyk WO 2015/173586.
	Regarding claim 24, Jurczyk discloses a rotary valve comprising a housing 10 defining a chamber 34, a valve member 28 located within the chamber and carrying at least one gate button 42 engageable with a seating surface 22 to control fluid communication between a first port 14 and a second port 16, a drive shaft 36 controlling the angular position of the valve member, and an actuator (top of 36) coupled to the drive shaft, wherein the valve member or drive shaft is provided with a stop projection engageable with the seating surface to restrict movement of the valve member relative to the seating surface (middle bottom part of valve member between the buttons and pockets 38 and passages 46, 48 that contacts the seating surface).
Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jurczyk US 2016/0161007.
	Regarding claim 24, Jurczyk discloses a rotary valve comprising a housing 1 defining a chamber (inside 1 around valve member 4, disclosed as 5), a valve member 4 located within the chamber and carrying at least one gate button 21, 22 engageable .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurczyk WO 2015/173586 in view of Thomas et al. US 2011/0094604.
Regarding claim 1, Jurczyk discloses a rotary valve comprising a housing 10 defining a chamber 34, a valve member 28 located within the chamber and engageable with a seating surface 22 to control fluid communication between a first port 14 and a second port 16, a drive shaft 36 controlling the angular position of the valve member, and an actuator (top of 36) coupled to the drive shaft but lacks a bearing arrangement is provided between a surface of the valve member and a surface of the housing defining the chamber.  Thomas discloses a bearing arrangement 118 [0064] is provided between a surface (top of 94) of the valve member and a surface 86 of the housing defining the chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a bearing arrangement between the valve and the housing as disclosed by Thomas in order to provide easier turning of the valve member of Jurczyk as bearings are well known to provide this feature. 
	Regarding claim 3, Thomas discloses the bearing arrangement comprise a static bearing member [0064].
	Regarding claim 4, Thomas discloses the bearing member is of a low friction material with a good wear resistance (polybutylene terephthalate (PBT) is a low friction material with a good wear resistance that is used as a material for bearings).
	Regarding claim 6, Thomas discloses bearing arrangement is located between a surface of the valve member opposing the face thereof that, in use, bears against the seating surface and a corresponding surface of the chamber (Figs. 4-6B).
	Regarding claim 8, Thomas discloses the bearing arrangement comprises a bearing member of cup shaped form (118 is seen as a cup shaped form).

	Regarding claim 16, Jurczyk discloses the valve member is provided with a stop projection engageable with the seating surface to restrict movement of the valve member relative to the seating surface (middle bottom part of valve member between the buttons and pockets 38 and passages 46, 48 that contacts the seating surface).
	Regarding claim 17, Jurczyk discloses the valve member 28 is arranged to carry at least one gate button 42 engageable with the seating surface, the gate button being moveable relative to the valve member through a first distance, the maximum spacing of the stop projection from the seating surface being smaller than the first distance (see Fig. 1, due to the spring travel of springs 44, the gate buttons are able to move relative to the valve member through a first distance, so that maximum spacing of the stop projections from the seating surface is less than the first distance).  
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zajac US 3,537,680 in view of Rothfuss et al. US 3,851,285.
	Regarding claims 3-5, Zajac lacks the bearing member is of a low friction material with a good wear resistance or of PTFE.  Rothfuss discloses the static bearing member is of a low friction material with a good wear resistance and of PTFE (col. 3, lines 3-7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the bearing member 27 of Zajac out of static PTFE as disclosed by Rothfuss which is a low friction material and has good wear resistance as a matter of simple substitution of materials and/or to provide a material PTFE that is known to slide easily and be tough.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson GB 2210955 A in view of Rothfuss et al. US 3,851,285.
	Regarding claims 3-5, Anderson lacks the bearing arrangement being a static bearing member of a low friction material with a good wear resistance or of PTFE.  Rothfuss discloses replacing a roller bearing with a static bearing member that is of a low friction material with a good wear resistance and of PTFE (col. 3, lines 3-7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the roller bearing member 26 of Anderson as a static bearing member made out of PTFE as disclosed by Rothfuss which is a low friction material and has good wear resistance as a matter of simple substitution of bearings and/or to provide a static material PTFE that is known to slide easily and be tough.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. US 2011/0094604 in view of Rothfuss et al. US 3,851,285.
	Regarding claims 4-5, Thomas lacks the bearing made of PTFE.  Rothfuss discloses a static bearing member that is of a low friction material with a good wear resistance and of PTFE (col. 3, lines 3-7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the bearing member 118 of Thomas out of PTFE as disclosed by Rothfuss as a matter of simple substitution of materials and/or to make the bearing of Thomas have an even lower coefficient of friction as taught by Rothfuss to provide better sliding between the valve member and the housing.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. US 2011/0094604 in view of Jurczyk WO 2015/173586.
	Regarding claim 17, Thomas lacks the valve member is arranged to carry at least one gate button engageable with the seating surface, the gate button being moveable relative to the valve member through a first distance, the maximum spacing of the stop projection from the seating surface being smaller than the first distance.  Jurczyk discloses the valve member 28 is arranged to carry at least one gate button 42 engageable with the seating surface, the gate button being moveable relative to the valve member through a first distance, the maximum spacing of the stop projection from the seating surface being smaller than the first distance (see Fig. 1, due to the spring travel of springs 44, the gate buttons are able to move relative to the valve member through a first distance, so that maximum spacing of the stop projections from the seating surface is less than the first distance).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use gate buttons as disclosed by Jurczyk on the valve member of Thomas as a matter of simple substitution of elements on the valve member.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose similar valves with bearings, limited relative axial movement between actuator and shaft and stop projections.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921